 

Exhibit 10.2



[image_001.gif]


UNSECURED PROMISSORY NOTE

The holder of this security must not trade the security in or from a
jurisdiction of Canada unless the conditions in section 13 of Multilateral
Instrument 51-105 “Issuers Quoted in the U.S. Over-the-Counter Market” are met.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR STATE
SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THESE SECURITIES, AGREES FOR
THE BENEFIT OF THE CORPORATION THAT THESE SECURITIES MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION, (B) OUTSIDE THE
UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S (“REGULATION S”) UNDER
THE U.S. SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE CANADIAN LOCAL LAWS
AND REGULATIONS, (C) WITHIN THE UNITED STATES IN ACCORDANCE WITH (1) RULE 144A
UNDER THE U.S. SECURITIES ACT OR (2) RULE 144 UNDER THE U.S. SECURITIES ACT AND
IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS, OR (D) IN ANOTHER
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAWS, PROVIDED THAT IN THE CASE OF TRANSFERS
PURSUANT TO (C)(2) OR (D) ABOVE, A LEGAL OPINION SATISFACTORY TO THE CORPORATION
MUST FIRST BE PROVIDED TO THE TRANSFER AGENT OF THE CORPORATION.

 

THESE SECURITIES MAY NOT CONSTITUTE “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON CANADIAN STOCK EXCHANGES. IF THE CORPORATION IS A “FOREIGN
ISSUER” WITHIN THE MEANING OF REGULATION S AT THE TIME OF TRANSFER, A NEW
CERTIFICATE, BEARING NO LEGEND, MAY BE OBTAINED FROM THE TRANSFER AGENT OF THE
CORPORATION UPON DELIVERY OF THIS CERTIFICATE AND A DULY EXECUTED DECLARATION,
IN A FORM SATISFACTORY TO THE CORPORATION AND THE TRANSFER AGENT OF THE
CORPORATION AND, IF SO REQUIRED BY THE TRANSFER AGENT OF THE CORPORATION, AN
OPINION OF COUNSEL, TO THE EFFECT THAT THE SALE OF THE SECURITIES REPRESENTED
HEREBY IS BEING MADE IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE U.S.
SECURITIES ACT.

 

Amount: US$5,000 November 30, 2012

 

CAN-CAL RESOURCES LTD., a public company incorporated in the State of Nevada,
USA (Trading Symbol: NASDAQ OTCBB – “CCRE”) (the “Borrower” or “CAN-CAL”) for
value received hereby promises to pay to the order of FutureWorth Capital Corp.
(the “Holder”), located at 1712 25 Street SW, Calgary, Alberta, Canada, T3C1J6
on or before November 30, 2013 (the “Maturity Date”), the principal sum of
US$5,000.

 

1.Interest shall accrue on such part of the principal amount as remains from
time to time outstanding hereunder at the rate of ten percent (10%) per annum,
both after and before the Maturity Date, default and judgment, with interest on
overdue interest at the same rate, computed from the date hereof and calculated
and payable on the earlier of the Maturity Date and the date on which the
principal amount is paid in full.

2.In addition, on (maturity date), the Borrower will grant to the Holder, 20,000
Common Share Purchase Warrants (“Warrants”) for each $5,000 Principal Amount,
with each Warrant entitling the Holder to purchase one Common Share of the
Corporation at an exercise price of US$0.10 per Common Share until November 30,
2014.

1

 

 

3.At any time following the date that is three months from the date of this
promissory note, the Borrower has the right to prepay all or a portion of this
promissory note without additional bonus or penalty. This promissory note is
non-assignable and non-transferable without the prior written consent of the
Borrower.

 

4.The Borrower hereby waives grace, presentment for payment, notice of
non-payment, notice of non-payment, notice of protest, notice of intent to
accelerate, notice of acceleration, demand, diligence, presentment and time of
commencement of suit.

 

5.Time is of the essence with respect to this unsecured promissory note.

 

6.Extension of time for payment of all or any part of the amount owing hereunder
or otherwise at the time or times or failure of the Holder to enforce any of its
rights or remedies hereunder or under any instrument securing this promissory
note or any release or surrender of property shall not release the Borrower and
shall not constitute a waiver of the right of the Holder to enforce any of such
rights or remedies thereafter.

 

7.This unsecured promissory note shall be construed, interpreted and governed in
accordance with the laws of the State of Nevada and United States applicable
therein.

 

  Can-Cal Resources Ltd.       Per:     ____________________   Authorized
Signatory

 

 

 

 

 

 

 

 

 



2

